                   United States District Court
                    District of Massachusetts

                                   )
WILLIAM F. GLACKEN,                )
                                   )
          Plaintiff,               )
                                   )
          v.                       )    Civil Action No.
                                   )    18-11443-NMG
NANCY A. BERRYHILL,                )
                                   )
          Defendant.               )
                                   )

                       MEMORANDUM & ORDER
GORTON, J.

     William Glacken (“Glacken” or “plaintiff”) seeks judicial

review of the denial of his application for disability insurance

benefits by Nancy A. Berryhill (“the Commissioner” or

“defendant”), the Acting Commissioner of the Social Security

Administration (“the SSA”).    Pending before the Court are

plaintiff’s motion for an order reversing the Commissioner’s

decision (Docket No. 11) and defendant’s motion to affirm that

decision (Docket No. 12).     For the reasons that follow,

plaintiff’s motion will be denied and the Commissioner’s motion

will be allowed.

I.   Background

     A.   Employment History and Alleged Disability

     Glacken was born in 1961.    He has at least a high school

education and served in the armed forces during the 1980s.


                                 -1-
After military service, Glacken worked in customer service at

Home Depot in the plumbing department.   He also worked as a

truck driver delivering cheese to local grocery stores.       In May,

2008, Glacken suffered his first heart attack.    That is the

alleged onset date for purposes of his application for

disability insurance benefits.   Glacken attempted to work for a

short period during the summer of 2011 as a dump truck driver

delivering mulch to local nurseries but was forced to stop

because of his alleged physical impairments.     He has not

attempted to work since that time and has not engaged in any

substantial gainful employment since his alleged onset date.

    Medical reports from September, 2012, to November, 2013,

establish that Glacken suffers from type II diabetes,

hypertension, chest pain from coronary heart disease, high

cholesterol and hereditary hemochromatosis (the excessive build-

up of iron in the body).   He was also diagnosed with

degeneration of the cartilage or meniscus of the knees during

that time period and was taking pain medication.    His

hemochromatosis was reported as stable and cardiovascular

examinations demonstrated no heart murmurs and normal rate and

rhythm.

    In October, 2013, Glacken reported that he had been caring

for his 14-month old grandson despite his various medical

issues.   A physical examination at that time revealed no cardiac

                                 -2-
issues.   He reported experiencing some knee pain but

demonstrated normal gait and no focal deficits.     He was advised

to see a hematologist for his high iron level.

    In November, 2014, Glacken was diagnosed with major

depressive disorder.   He did not begin treatment for his

depression, however, until October, 2015, when he began

attending individual therapy sessions and medication management.

Mental status examinations performed thereafter were

unremarkable and demonstrated that plaintiff was alert and fully

oriented and had no cognitive impairments.     Glacken requested

evaluation for symptoms of post-traumatic stress disorder

(“PTSD”) in March, 2016.

    In February, 2017, plaintiff suffered a second heart attack

and a pacemaker was installed in his chest a few weeks later.

    B.    Medical Opinions

    In October, 2015, Glacken had a consultative examination

with Alice Armstrong, Ph.D (“Dr. Armstrong”).     Her physical and

mental examinations of plaintiff were unremarkable.     She found

no impairment of judgment in daily activities or social

situations but did note that he reported a trend toward social

isolation and somatic focus.   She concluded that he had a mild

to moderate level of depression that seemed to be secondary to

his knee pain and heart concerns.     Glacken scored a 28 out of 30

on a Mini Mental Examination and was assessed a Global

                                -3-
Assessment of Functioning (“GAF”) score of 55, indicating

moderate psychological symptoms and limitations in social or

occupational functioning.

    In December, 2015, a state agency consultant reviewed

plaintiff’s mental health records and determined that his

alleged mental disability was not severe prior to his date last

insured.   She also opined that he had mild limitations in social

functioning and maintaining concentration, persistence and pace.

In April, 2016, another state agency consultant reviewed

plaintiff’s mental health records and affirmed the earlier

conclusion.

    In March, 2016, another state agency consultant reviewed

plaintiff’s medical records and determined that he could perform

work activity at the light exertional level with the additional

exertional, postural and environmental limitations of: 1)

occasionally lifting and/or carrying 20 pounds; 2) frequently

lifting and/or carrying 10 pounds; 3) standing and/or walking no

more than 4 hours in an 8-hour work day; 4) sitting no more than

a total of 6 hours in an 8-hour work day; 5) occasionally

climbing ramps or stairs; 6) never climbing ladders, ropes or

scaffolds; 7) occasionally balancing, stooping, kneeling,

crouching and crawling; 8) avoiding concentrated exposure to

extreme cold, extreme heat, vibration, fumes, odors, dusts,



                                -4-
gases and poor ventilation; and 9) avoiding even moderate

exposure to hazards, including machinery and heights.

    In April, 2017, plaintiff’s treating cardiologist, Dr.

Sherif Labib, determined that Glacken was disabled from his

second heart attack in February, 2017, and that his disabilities

emanating from that incident were permanent.

    C.   Application for Disability Insurance Benefits

    In June, 2015, plaintiff protectively filed an application

for disability insurance benefits under Title II of the Social

Security Act (“the Act”), 42 U.S.C. §§ 416(i) and 423(d).

Glacken’s application was predicated on his claims of

hemochromatosis, ischemic heart disease, bilateral knee

osteoarthritis, major depressive disorder and PTSD.     His

application was denied in December, 2015, and, upon

reconsideration, further denied in April, 2016.   He requested a

hearing before an Administrative Law Judge (“ALJ”) in May, 2016,

and the hearing was held in May, 2017, before ALJ William Ross

who published his decision in September, 2017.

    D.   The ALJ’s Decision

    Applying a five-step sequential evaluation process, the ALJ

determined that Glacken is not disabled under Sections 216(i) or

223(d) of the Act.   The ALJ relied upon testimony presented at

the disability hearing as well as medical reports and opinions

from doctors and state agency consultants.

                               -5-
    As an initial matter, the ALJ determined that plaintiff

satisfied the insured status requirements through December 31,

2014 (“the date last insured”), which meant that he had to

establish that his disability existed on or before that date to

be entitled to disability insurance benefits. See 42 U.S.C.

§ 423(a)(1)(A), (c)(1).

    At step one, the ALJ determined that Glacken was not

engaged in substantial gainful employment and had not been so

employed since his alleged onset date of May, 2008.

    At step two, the ALJ decided that Glacken had the following

severe impairments: 1) hemochromatosis, 2) ischemic heart

disease and 3) bilateral knee internal

derangement/osteoarthritis.   The ALJ found that plaintiff’s

claimed mental impairments of major depressive disorder and PTSD

were not severe because they did not cause more than minimal

limitations on his ability to perform basic work activities.

The ALJ made that determination based on the fact that: 1)

plaintiff was initially diagnosed with depressive disorder in

November, 2014, but did not seek treatment for nearly one year

thereafter; 2) his mental status examinations were unremarkable

and he displayed no perceptual impairments; 3) he was able to

perform daily activities adequately, including watching

television, playing video games, managing his finances,

preparing simple meals, attending medical appointments, taking

                               -6-
public transportation, driving and shopping.   In finding that

plaintiff’s mental impairments were not severe, the ALJ gave

little weight to the opinion of Dr. Armstrong because 1) her

assessment was performed well after the date last insured and

did not address his mental functioning prior to that date and 2)

her opinion with respect to plaintiff’s mental limitations was

inconsistent with his mental health treatment history and other

evidence.

    At step three, the ALJ determined that, although plaintiff

has severe impairments, none met or medically equaled the

severity of one of the listed impairments in 20 C.F.R.

§§ 404.1520(d), 404.1525 and 404.1526.

    Before proceeding to step four, the ALJ considered

Glacken’s residual functional capacity (“RFC”), meaning his

ability to perform physical and mental work activities on a

sustained basis despite the limitations resulting from his

impairments.   The ALJ concluded that Caterino has the RFC to

perform light work with the following additional limitations: 1)

he can lift and carry only 20 pounds occasionally and 10 pounds

frequently; 2) he can sit for 6 hours and stand or walk for 4

hours in an 8-hour work day; 3) he cannot climb ladders, ropes

or scaffoldings; 4) he can occasionally kneel, stoop, balance,

crouch, crawl and climb ramps and stairs; and 5) he must avoid

concentrated exposure to extreme heat, extreme cold, wetness,

                                -7-
humidity, vibration, fumes, odors, dusts, gases and poorly

ventilated areas and any exposure to unprotected heights and

dangerous machinery.    In determining plaintiff’s RFC, the ALJ

considered both the objective medical evidence as well as his

subjective complaints regarding the intensity, persistence and

limiting effects of his symptoms.

    While finding that plaintiff had medically determinable

impairments that limited his ability to work, the ALJ also

decided that Glacken’s complaints with respect to the intensity,

persistence and limiting effects of those symptoms were not

entirely consistent with the objective medical evidence and

other evidence in the record.    The ALJ thus accorded those

subjective statements limited weight.

    The ALJ emphasized that plaintiff’s ischemic heart disease

and hemochromatosis had been adequately treated prior to his

date last insured and the physical examinations with respect to

his heart had been normal.    Furthermore, the treatment of

plaintiff’s hemochromatosis and knee osteoarthritis had been

conservative.    Physical examinations of his knees had been

unremarkable, revealing a normal gait and no focal deficits, and

his hemochromatosis had been reported to be stable as late as

April, 2013.    The ALJ concluded that the overall medical

evidence did not support the degree of functional limitation

alleged by plaintiff.

                                 -8-
    Furthermore, the ALJ found that Glacken was able to engage

in various daily activities that demonstrated a higher degree of

functioning than he admitted.   Specifically, he was able to care

for his 14-month old grandson which was demanding both

physically and emotionally.

    The ALJ gave little weight to the medical records and

opinions that occurred after December, 2014 (the date last

insured), including the opinion of plaintiff’s treating

cardiologist, Dr. Labib, because they were irrelevant to

plaintiff’s disability prior to that date.   The ALJ gave

significant weight, however, to the opinions of the state agency

medical consultants because they were supported by and

consistent with 1) the unremarkable physical and neurological

examinations, 2) plaintiff’s conservative and inconsistent

treatment history and 3) his daily activities.

    At step four, the ALJ determined that Glacken did not have

the RFC to perform his past relevant work as dump truck driver,

delivery driver and customer clerk.

    At the final step, the ALJ determined that, considering the

plaintiff’s age, education, work experience and RFC, there are

jobs that exist in significant numbers in the national economy

that he could perform.   Specifically, the ALJ decided, with the

help of a vocational expert, that Glacken has the RFC to perform

the requirements of a bench assembler, production solderer and

                                -9-
buffing machine tender.    Based on that finding, the ALJ

concluded that Glacken was not disabled and thus ineligible for

disability insurance benefits.    At the disability hearing, the

vocational expert also testified, however, that if plaintiff

were found to be off task 15 percent of the workday in addition

to normal scheduled breaks or required to take more than a few

sick days per month, he would be precluded from all work.      That

would have necessitated a finding by the ALJ that Glacken is

disabled.

    Glacken timely appealed the decision of the ALJ to the

Appeals Council.    In May, 2018, the Appeals Council denied his

appeal, rendering the ALJ’s decision the final decision of the

Commissioner.

    E.      District Court Action and Parties’ Arguments

    In July, 2018, Glacken filed his complaint in this case.

Thereafter, he filed a motion for an order reversing the

Commissioner’s decision.    He contends that the ALJ erred in

finding that his alleged depressive disorder and PTSD were not

severe impairments.    He asserts that his testimony that he

suffered several years with severe depression prior to his date

last insured should have been credited despite the lack of

mental health records in that regard.

    Moreover, he suggests that the medical records from after

the date last insured reflect that he had isolated himself

                                 -10-
inside his home during the relevant time period.   He contends

that such isolation is consistent with symptoms of major

depression.   Plaintiff also alleges that the ALJ improperly

discounted the opinion evidence of Dr. Armstrong who found that

he had at least moderate mental impairments.   Finally, plaintiff

claims that the ALJ failed to address the testimony of the

vocational expert that he would be precluded from work if he

were found to be off task 15% of the work day or if he were

required to be absent more than a few times per month.

      In response to plaintiff’s motion, defendant filed a motion

to affirm the Commissioner’s decision.   The Commissioner

maintains that there is substantial evidence to support the

ALJ’s determination that Glacken did not have severe mental

impairments prior to his date last insured based on 1) the lack

of mental health treatment during the relevant period, 2)

unremarkable mental status examinations and 3) the opinions of

the state agency consultants who reviewed the relevant evidence.

II.   Pending Motions

      A.   Legal Standard

      The Act gives United States District Courts authority to

affirm, modify or reverse an ALJ’s decision or to remand the

case for a rehearing. 42 U.S.C. § 405(g).   A District Court’s

review of an ALJ decision is not, however, de novo. See Lizotte

v. Sec’y of Health & Human Servs., 654 F.2d 127, 128 (1st Cir.

                               -11-
1981).   The Act provides that the findings of the Commissioner

are conclusive if 1) they are “supported by substantial

evidence” and 2) the Commissioner has applied the correct legal

standard. See 42 U.S.C. § 405(g); Seavey v. Barhart, 276 F.3d 1,

9 (1st Cir. 2001).   If those criteria are satisfied, the Court

must uphold the Commissioner’s decision even if the record could

justify a different conclusion. Evangelista v. Sec’y of Health &

Human Servs., 826 F.2d 136, 144 (1st Cir. 1987).   Substantial

evidence means evidence “reasonably sufficient” to support the

ALJ’s conclusion. Doyle v. Paul Revere Life Ins. Co., 144 F.3d

181, 184 (1st Cir. 1998).

    B.    Application

    After reviewing the record, the Court concludes that the

Commissioner’s decision is supported by substantial evidence and

that the correct legal standard was applied.   The ALJ properly

found that Glacken’s alleged mental impairments were not severe

during the relevant time period.

    First, Glacken did not seek treatment for his depression

for nearly one year after it was first diagnosed. See Irlanda

Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st

Cir. 1991) (explaining that gaps in treatment are evidence that

an impairment is not as severe as alleged); Fortin v. Colvin,

Civil Action No. 3:16-cv-30019-KAR, 2017 WL 1217117, at *14 (D.

Mass. Mar. 31, 2017) (holding that “[t]he lack of mental health

                               -12-
treatment supports the ALJ’s finding that Plaintiff did not

suffer from a mental impairment that impacted his RFC”).

    Second, Glacken’s mental status examinations even after his

date last insured remained unremarkable. See Ortiz v. Colvin,

Civil Action No. 3:15-cv-30215-KAR, 2017 WL 1015006, at *9 (D.

Mass. Mar. 15, 2017) (finding that consistent positive

evaluations of thought processes, judgment and insight and

descriptions of euthymic mood supported the ALJ’s determination

that the plaintiff’s depression was not severe); Tucker v.

Astrue, Civil Action No. 11-30115-KPN, 2011 WL 7639240, at *4

(D. Mass. Mar. 27, 2011).

    Third, Glacken’s ability to perform significant daily

activities, including caring for his young grandson and managing

his personal care, demonstrated that his alleged depression and

PTSD were not severely limiting. Coskery v. Berryhill, 892 F.3d

1, 7 (1st Cir. 2018) (holding that the ALJ properly considered

the plaintiff’s ability to engage in daily activities in finding

that he was able to perform light work).

    Finally, the ALJ was entitled to give significant weight to

the assessments of the state agency consultants who, based on

the medical evidence, determined that Glacken’s alleged mental

impairments were not severe. Berrios-Lopez v. Sec’y of Health &

Human Servs., 951 F.2d 427, 431 (1st Cir. 1991) (explaining that

testimony of a non-examining medical advisor can constitute

                              -13-
substantial evidence in support of the ALJ’s determination).

Those opinions were consistent with plaintiff’s treatment

history and the record as a whole. See 20 C.F.R.

§ 404.1527(c)(3)-(4).

    Despite evidence that plaintiff isolated himself inside his

home for some period of time, the Court finds that the evidence

is reasonably sufficient to support the ALJ’s determination that

Glacken’s alleged mental impairments were not severe.

    The ALJ also appropriately discounted the opinion of Dr.

Armstrong with respect to Glacken’s mental impairments because

it was inconsistent with her own findings that his mental

examination was unremarkable and that he displayed no impairment

of judgment in his daily activities. See Arruda v. Barnhart, 314

F. Supp. 2d 52, 72 (D. Mass. 2004); see also 20 C.F.R.

§ 404.1527(c)(3)-(4).   Moreover, her opinion was rendered almost

one year after plaintiff’s date last insured and did not address

the seriousness of his mental condition during the relevant time

period. See Deblois v. Sec’y of Health & Human Servs., 686 F.2d

76, 80 (1st Cir. 1982).   Accordingly, Dr. Armstrong’s opinion

has little bearing on plaintiff’s disability determination.

    Furthermore, the ALJ did not err by failing to address the

vocational expert’s testimony that an individual with

plaintiff’s limitations would be precluded from work if he were

off task 15% of the time or absent several times per month.      The

                               -14-
burden is on plaintiff to demonstrate that he suffers from a

particular limitation and he has not directed the Court to any

evidence showing that he suffers from those additional

limitations. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(“It is not unreasonable to require the claimant, who is in a

better position to provide information about his own medical

condition, to do so.”); De Oliveira v. Colvin, Civil Action No.

14-12629-DJC, 2016 WL 3460313, at *11 (D. Mass. June 20, 2016)

(holding that the ALJ did not improperly ignore vocational

expert testimony about the effect of certain limitations where

the ALJ rejected the opinions forming the basis for that

testimony as inconsistent with the record as a whole).

    Accordingly, the ALJ’s determination that Glacken did not

suffer from severe mental impairments during the relevant time

period is supported by substantial evidence.   The Commissioner’s

decision will therefore be affirmed.




                              -15-
                             ORDER

    For the foregoing reasons,

    1) plaintiff’s motion for an order reversing the

       Commissioner’s decision (Docket No. 11) is DENIED and

    2) defendant’s motion to affirm the Commissioner’s decision

       (Docket No. 12) is ALLOWED.



So ordered.


                                     /s/ Nathaniel M. Gorton_____
                                     Nathaniel M. Gorton
                                     United States District Judge

Dated May 21, 2019




                              -16-
